Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J), rendered August 2, 2007, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
The court properly exercised its discretion in admitting evidence that, following an unspecified 911 call, defendant was arrested at a store in Brooklyn with an air pistol in his waistband that resembled the weapon used in the two store robberies of which defendant was convicted. Defendant argues that the testimony should have been limited to defendant having been “located with a fake gun,” and that the additional details were unduly prejudicial. However, these limited details were relevant to complete the narrative by explaining how the air pistol came into the People’s possession and how defendant came to be placed in a lineup and arrested for the charged crimes (see People v Till, 87 NY2d 835 [1995]; People v Ashley, 296 AD2d 339, 340 [2002], lv denied 99 NY2d 533 [2002]). This testimony did not imply that defendant had also robbed the Brooklyn store, and the court’s thorough limiting instruction minimized any prejudicial effect. Concur—Andrias, J.P., Saxe, Acosta and Renwick, JJ.